ROSS STORES, INC. NOTICE OF GRANT OF PERFORMANCE SHARES The Participant has been granted an award of Performance Shares (the “Award”) pursuant to the Ross Stores, Inc. 2008 Equity Incentive Plan (the “Plan”) and the Performance Share Agreement attached hereto (the “Agreement”), as follows: Participant: Employee ID: Grant Date: Grant No.: Target Number of Performance Shares: , subject to adjustment as provided by the Agreement. Maximum Number of Performance Shares: , subject to adjustment as provided by the Agreement. Adjusted Pre-Tax Profit Target: $ Performance Period: Company fiscal year beginning and ending . Performance Share Vesting Date: , except as provided by the Agreement. Vested Performance Shares: Provided that the Participant’s Service has not terminated prior to the Performance Share Vesting Date, except as provided by the Agreement, on the Performance Share Vesting Date the number of Vested Performance Shares (not to exceed the Maximum Number of Performance Shares) shall be determined by multiplying the Target Number of Performance Shares by the Adjusted Pre-Tax Profit Multiplier (as defined by the Agreement). Settlement Date: The Performance Share Vesting Date, except as otherwise provided by the Agreement. Vested Common Shares: Except as provided by the Agreement and provided that the Participant’s Service has not terminated prior to the relevant date, the number of Vested Common Shares shall cumulatively increase on each respective date set forth below by the Vested Percentage set forth opposite such date, as follows: Common Share Vesting Date Vested Percentage Settlement Date 30% 1st Anniversary of Settlement Date 30% 2nd Anniversary of Settlement Date 40% Employment Agreement: Executive Employment Agreement between the Company and the Participant, as in effect at any applicable time. By their signatures below or by electronic acceptance or authentication in a form authorized by the Company, the Company and the Participant agree that the Award is governed by this Notice and by the provisions of the Plan and the Performance Share Agreement, both of which are made a part of this document. The Participant acknowledges that copies of the Plan, Performance Share Agreement and the prospectus for the Plan are available on the Company’s internal web site and may be viewed and printed by the Participant for attachment to the Participant’s copy of this Grant Notice. The Participant represents that the Participant has read and is familiar with the provisions of the Plan and Performance Share Agreement, and hereby accepts the Award subject to all of their terms and conditions. ROSS STORES, INC. PARTICIPANT By: Signature Its: Date Address: 4440 Rosewood Drive Pleasanton, CA 94588 Address ATTACHMENTS: Performance Share Agreement ROSS STORES, INC.
